Opinion by
Keefe, J.
The chemist’s report showed that the sample consists of “irregular shaped grayish black pieces, composed of about 42.0 % clay and 58.0% crystalline flake graphite, and is a mixture composed wholly of earthy or mineral substances not specially provided for.” The court stated that the mixture comes directly within the provision of paragraph 216 for a ware composed in part of graphite. There was no evidence submitted to establish whether the mixture in question is wholly or partly manufactured. In the absence of such evidence the court found nothing in the record to overcome the presumption of correctness of the collector’s classification. The protest was therefore overruled.